Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/9/22 has been entered and made of record. Claims 1 and 12 are amended. Claims 1-12 are pending. 

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claim 1 and 12 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TSURUOKA (US 2012/0274754) in view of Skwarek et al. (US 8,758,337).
As to Claim 1, TSURUOKA teaches a  medical image processing apparatus comprising: 
a processor configured to function as: 
a medical image acquiring unit that acquires a medical image obtained by capturing an image of an observation target (TSURUOKA discloses a CCD 101 (image sensor in a broad sense) to capture an image in Fig 1 and first image acquisition section 110 acquires normal light images and second image acquisition section 111 acquires a special light images in [0132]); 
a region-of-interest detecting unit that detects a region of interest from the medical image (TSURUOKA discloses “The attention area detection section 112 reads the special light image from the second image acquisition section 111, and performs a process that detects a given attention area (e.g., a lesion area in which blood vessels are densely present) under control of the control section 116” in [0140]); and 
a display control unit that causes a display to display report information and the medical image, the report information reporting that the region of interest has been detected, wherein the display control unit causes the display to display the report information when a detection state of the region of interest is a detected state in which the region of interest is detected (TSURUOKA discloses adding or superimposing the alter information on the captured image when the attention area has been detected under control of the control section 116 in [0143], see also Fig 4), wherein, by referring to an elapsed time after the detection state of the region of interest has transitioned from the detected state to an undetected state in which the region of interest is not detected, the display control unit changes the display manner of the report information in the undetected state (TSURUOKA discloses changes display state by adding or superimposing alter information on the captured image and by setting or resetting an elapsed time after the detection of the state transition in Fig 9A-9B as shown below:

    PNG
    media_image1.png
    460
    678
    media_image1.png
    Greyscale
), and wherein the display control unit causes the display to display the elapsed time as the report information, the elapsed time being a time after the detection state of the region of interest has transitioned from the detected state to the undetected state (TSURUOKA discloses superimposing alter information and setting/resetting elapsed time after the detection of the state transition in Fig 9A-9B. However, TSURUOKA doesn’t explicitly teach display the elapsed time as report information. Skwarek further teaches “timer 120 may represent the elapsed time” in C12L19, see also timer for count down in Fig 7.

    PNG
    media_image2.png
    692
    647
    media_image2.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of TSURUOKA with the teaching of Skwarek so as to display the elapsed time as a count-down timer to provide a graphic indicator of a time period (Skwarek, Fig 7).

As to Claim 2, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein, if the detection state of the region of interest transitions from an undetected state in which the region of interest is not detected to a detected state in which the region of interest is detected, the display control unit causes the display to display the report information in a first display manner, and, if the detection state of the region of interest transitions from the detected state to the undetected state, the display control unit causes the display to display the report information in a second display manner (TSURUOKA discloses changing display state if detecting attention area in Fig 4 & 9, and displaying elapsed time as a timer icon (i.e. a count-down timer 320 in Fig 7 of Skwarek).

As to Claim 3, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein, while the detection state of the region of interest is a detected state in which the region of interest is detected, the region of interest is displayed to be superposed on the medical image (TSURUOKA discloses “the alert information is set (added or superimposed) to the normal light image” in [0143]).

As to Claim 4, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein the report information is displayed in a form of a circular or linear time bar that changes in length in accordance with the elapsed time (Skwarek, Fig 5-11).

As to Claim 5, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein the report information is displayed in a form of a character or a numeral indicative of the elapsed time (Skwarek, Fig 5-11).

As to Claim 7, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein, in a screen of the display, a first region displaying the medical image and a second region displaying the report information are provided (TSURUOKA discloses displaying both medical image and alert information in Fig 3-4. There is no disclosed criticality to the location of the report information on the screen. It is rendered obvious as a design choice (see MPEP 2144.04) that would have no impact on the function or results of the claimed invention. For example, Skwarek discloses many indicators individually in Fig 5-11.)

As to Claim 8, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 7. The combination of Matsushima further teaches wherein the second region is provided in a peripheral part of the first region (TSURUOKA, Fig 3-4).

As to Claim 9, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein, in a detected state in which the region of interest is detected, the display control unit indicates a detected location of the region of interest in the medical image by the display manner of the report information (TSURUOKA, Fig 3).

As to Claim 11, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 9, wherein the display control unit indicates the detected location by a display position of the report information (TSURUOKA, Fig 3-4).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TSURUOKA in view of Skwarek and Scheuer et al. (US 2018/0358124).
As to Claim 6, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein the report information is displayed in a form of changing a hue or a density in accordance with the elapsed time (Skwarek discloses “VED icon 422 continues to progressively shade the circles of the icon according to the lesion progress” in C14L2-4. Scheuer discloses “a progression indicator is based on diffusion or migration, that the colorized portion of the bar can continuously advance from one side to the other (e.g., progress from the left side to the right side in a non-stepwise fashion)” in [0055]; “In this case, the likely construction of the system 600 involves designing the visual indicator 604 such that all of the plurality of boxes are simultaneously activated and the rate of reaction for color change in each box is engineered to be set to the corresponding time duration. Put differently, because this is a check box style configuration, each of the boxes will likely involve a separate time-controlled reaction to create a color change at their respective interval” in [0058]. Here, the color change in response to the elapsed time refers to a hue or a density change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of TSURUOKA and Skwarek with the teaching of Scheuer so as to represent an elapsed time with different color or intensity.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TSURUOKA in view of Skwarek and Yoshino (US 2011/0254937).
As to Claim 10, TSURUOKA in view of Skwarek teaches the medical image processing apparatus according to claim 1, wherein, in an undetected state in which the region of interest is not detected, the display control unit indicates a most recent detected location of the region of interest by the display manner of the report information (Yoshino, Fig 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of TSURUOKA and Skwarek with the teaching of Yoshino so as to provide any virtual object for indication, for example, an indicator for recent detected location of the target area.

Claim 12 is rejected based upon similar rationale as Claims 1 & 10.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612